DATED JULY 26, 2011 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-173364 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES G, 2.05% NOTES DUE 2016 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series G, 2.05% Notes Due 2016 Format: SEC Registered-Registration Statement Number 333-173364 Trade Date: July 26, 2011 Settlement Date (Original Issue date): July 29, 2011 Maturity Date: August 1, 2016 Principal Amount: Price to Public (Issue Price): 99.773% All-in-price: 99.423% Pricing Benchmark: UST 1.50% Notes due June 30, 2016 UST Spot (Yield): 1.478% Spread to Benchmark: + 62 basis points (0.62%) Yield to Maturity: 2.098% Net Proceeds to Issuer: Coupon: 2.05% Interest Payment Dates: Interest will be paid semi-annually on the 1st of each February and August of each year, commencing February 1, 2012 and ending on the Maturity Date Day Count Convention: 30/360 Denominations: Minimum denominations of $1,000 with increments of $1,000 thereafter Joint Lead Managers & Bookrunners: Goldman, Sachs & Co. (33.50%) J.P. Morgan Securities LLC (33.50%) Co-Managers: BNP Paribas Securities Corp. (3.00%) BNY Mellon Capital Markets, LLC (3.00%) Commerz Markets LLC (3.00%) HSBC Securities (USA) Inc. (3.00%) ING Financial Markets LLC (3.00%) Lloyds Securities Inc. (3.00%) Mitsubishi UFJ Securities (USA), Inc. (3.00%) RBC Capital Markets, LLC (3.00%) Standard Chartered Bank (3.00%) TD Securities (USA) LLC (3.00%) U.S. Bancorp Investments, Inc. (3.00%) Standard Chartered Bankwill not effect any offers or sales of any notes in the United States unless it is through one or more U.S. registered broker-dealers as permitted by the regulations of FINRA. Billing and Delivery Agent: J.P. Morgan Securities LLC CUSIP: 14912L4X6 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Goldman, Sachs & Co. toll free at 866-471-2526 or J.P. Morgan Securities LLC toll free at 212-834-4533.
